DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.

Continuation
This application is a continuation application of U.S. Application No. 14/495,790 filed on 24 September 2014, now U.S. Patent 10,540,686 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Office Action is in response to the communication filed on 20 May 2022. Claims 1-20 and 40-41 have been cancelled, claims 21, 29, and 37 have been amended, and new claim 42 has been added. Therefore, claims 21-39 and 42 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101 based on an abstract idea; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore, the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-39 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 21-28 and 42), method (claims 29-36), and a program product comprising a non-transitory computer-readable storage medium (claims 37-39), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 21 recites a system, comprising: one or more servers including: a communications module configured to connect with consumer devices via a network; and a processor in communication with the communications module, the processor being configured to: provide an electronic user interface to a consumer device associated with a consumer account via the network, the electronic user interface comprising an impression with an indication of one or more items and a buy button user interface element associated with the impression; receive, via the network and from the consumer device, a buy button selection input associated with the buy button user interface element, the buy button selection input indicating a selected item from the one or more items; subsequent to receiving the buy button selection input and prior to receiving a transaction completion indication for the selected item based on purchase transaction data associated with the consumer device; determine a plurality of additional items, wherein the processor is configured to: determine data representing a plurality of available items; assign a relevance metric to each of the plurality of available items based on item search queries associated with the consumer account and a redemption time attribute associated with the selected item; and select the plurality of additional items from the plurality of available items based on relevance metrics of the plurality of available items; generate a purchase redirect display comprising an offered items pane, wherein the offered items pane comprises a plurality of impressions associated with the plurality of additional items; and provide, via the network, the purchase redirect display to the electronic user interface.
Independent claims 29 and 37 are parallel to claim 21 above, but directed to a method (claim 29) and a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program instructions stored therein, the computer-readable program instructions comprising an executable portion configured to (claim 37) perform the same (or similar) activities as at claim 1 above, including the other additional elements.
The dependent claims (claims 22-28, 30-36, and 38-40) appear to be encompassed by the abstract idea of the independent claims since they merely indicate initiating a first timer and/or a second timer prior to receiving transaction completion indication (claims 22-23, 30-31, and 38-39), arranging impressions based on relevance (claims 24, 32, and 40), completing an instant, one-click transaction based on selection of a first additional item (claims 25 and 33), the redirect comprising a link to digital content describing the first additional item (claims 26 and 34), selecting an additional item, completing an instant (i.e., one-click) transaction for it, and generating a purchase summary for the instant, one-click transaction (claims 27 and 35) comprising a change transaction data within a third time period and modify the first additional item transaction.
The claim elements additional to the abstract idea are underlined above, but the claim elements may be summarized as the idea of providing an impression with a buy capability and upon completion of that transaction, providing relevant impressions to the purchaser; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors …)” grouping of subject matter (see the 2019 PEG).
See, e.g., Bustos, Linda, Cross-Selling Tips for Online Retailers, dated 2 January 2008, downloaded from https://www.elasticpath.com/blog/cross-selling-tips-ecommerce on 20 May 2021, indicating cross-selling (i.e., offering additional items upon purchase) “as an etailer’s answer to ‘would you like fries with that?’” (Bustos at 1).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are the use of a system, comprising: one or more servers including: a communications module configured to connect with consumer devices via a network; and a processor in communication with the communications module, the processor being configured, an electronic interface with a consumer device, communicating via the network, a buy button user interface element, a buy button selection, and (perhaps) search queries.
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
These additional elements are merely various versions of “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely applying the idea via a computer.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24, 29, 32, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (U.S. Patent Application Publication No. 2011/0246293, hereinafter Hayward) in view of Qin et al. (U.S. Patent Application Publication No. 2012/0253927, hereinafter Qin) and in further view of Walker et al. (U.S. Patent Application Publication No. 2010/0017022, hereinafter Walker).

Claim 21. Hayward discloses a system, comprising:
one or more servers (see at least, e.g., ¶¶ 0019-0020, marketplace server that “allows the customer to communicate with the marketplace server 203 and vendors 207”; citation by number only hereinafter) including:
a communications module configured to connect with consumer devices via a network (0019-0020, marketplace server that “allows the customer to communicate with the marketplace server 203 and vendors 207”); and
a processor in communication with the communications module (0019-0020, marketplace server that “allows the customer to communicate with the marketplace server 203 and vendors 207”), the processor being configured to:
provide an electronic user interface to a consumer device associated with a consumer account via the network, the electronic user interface comprising an impression with an indication of one or more items and a buy button user interface element associated with the impression (0015, “a vendor's pitch page 101 for an initial product that the customer requested. The product in the vendor's pitch page is considered the ‘initial product’ because it is the product the customer initially intended to purchase” and “The pitch page also includes a mechanism to purchase the product such as an ‘Order Now’ button”, 0016, “Responsive to the customer indicating that he or she wants to purchase the initial product (e.g., clicking the Order Now button)”, “After confirming the purchase (i.e., purchasing the initial product), the customer is displayed the vendor's upsell pitch pages 105A through 105N.… an upsell is a vendor's pitch (i.e., advertisement) to sell an additional product to a customer via an upsell pitch page 105A through 105N”, and “If the customer views multiple upsell pitch pages, each upsell pitch page is only displayed after the customer has either accepted or declined the upsell product of the previous upsell pitch page”; 0025, “when a vendor 207 displays an upsell to a customer, the customer's acceptance of the upsell causes the upsell product advertised in the upsell to be purchased at that instance rather than simply adding the upsell product to an electronic shopping cart. That is, the customer is charged (i.e., billed) for the purchase of the upsell product responsive to a selection of a ‘Buy Now’ button”; 0043-0046, “Each upsell pitch page comprises… At least one accept (i.e., purchase) mechanism such as a link or button to accept the purchase of the product for the displayed price; … the accept mechanism that explicitly indicates that selecting the accept mechanism will cause the product to be purchased at that instance. Acceptable phrases that highlight this fact include ‘Purchase Now,’ ‘Buy Now,’ or any other variations that indicate that the customer is purchasing the product as a result of selecting the accept mechanism; 0060, “Buy Now” button);
receive, via the network and from the consumer device, a buy button selection input associated with the buy button user interface element,, the buy button selection input indicating a selected item from the one or more items (0016, 0025, 0043, and 0060, as cited to above);
subsequent to receiving the buy button selection input receiving a transaction completion indication for the selected item based on purchase transaction data associated with the consumer device: (0016, “After confirming the purchase (i.e., purchasing the initial product), the customer is displayed the vendor's upsell pitch pages 105A through 105N”), determine a plurality of additional items (0016, “After confirming the purchase (i.e., purchasing the initial product), the customer is displayed the vendor's upsell pitch pages 105A through 105N”, the pitch pages as additional items), wherein the processor is configured to:
determine data representing a plurality of available items (0016, “After confirming the purchase (i.e., purchasing the initial product), the customer is displayed the vendor's upsell pitch pages 105A through 105N”, the pitch pages as additional items);
generate a purchase redirect display comprising an offered items pane, wherein the offered items pane comprises content, the redirect content comprising a plurality of impressions associated with the plurality of additional items (0016, 0025, 0043, and 0060, as cited to above); and
provide, via the network, the purchase redirect display to the electronic user interface (0016, “After confirming the purchase (i.e., purchasing the initial product), the customer is displayed the vendor's upsell pitch pages 105A through 105N”, the pitch pages as additional items and the redirect).
Hayward, however, does not appear to explicitly disclose that the determination of additional items is subsequent to receiving the buy button selection input and prior to a transaction completion, assign a relevance metric to each of the plurality of available items based on item search queries associated with the consumer account and a redemption time attribute associated with the selected item; and select the plurality of additional items from the plurality of available items based on relevance metrics of the plurality of available items. With respect to determination of additional items being subsequent to receiving the buy button selection input and prior to a transaction completion, Hayward specifically indicates that the additional pitch pages are only displayed after acceptance of the initial or previous additional pitch pages (Hayward at 0016, 0025, 0043, and 0060, as cited to above). However, Hayward describes “[t]he upselling scheme of conventional e-commerce systems” as merely adding to an electronic shopping cart: “Before purchasing the product, the system may suggest one or more additional products to the customer to add to the shopping cart” (Hayward at 0002). Hayward recognizes the risk involved in just adding to a shopping cart (“By suggesting additional products to add to a customer's shopping cart, the sale of the original product is at risk. For example, the customer may only have sufficient funds to purchase the original item in the shopping cart. By adding the additional products to the shopping cart, the customer's budget may be exceeded and thereby result in a decline of the transaction due to insufficient funds” – Hayward at 0003), and prefers to complete the transaction before providing the upsell opportunities: “By charging the customer for the upsell product at that instance, it is ensured that the customer has sufficient funds to purchase the upsell product advertised in the upsell thereby capturing maximum value from the customer before the customer is provided with another upsell” (Hayward at 0025). Based on this discussion, Hayward indicates that “[i]f the user decides to purchase the product described by the pitch page, the customer may click on a purchase mechanism such as a ‘Add To Cart’ or ‘Buy Now’ button which causes the client 205 to transmit 405 the customer's purchase selection to the marketplace server 203” (Hayward at 0060); however, Hayward prefers to charge the customer first and provide the upsell items later – see Hayward at 0025, as cited above. Both techniques may have risks and/or rewards: adding to a cart and showing the upsells prior to transaction completion may encourage multiple products being purchased and reduce the total number of purchase transactions and their associated communications, but may risk overloading the customer budget or spending capabilities, whereas processing each purchase may assure payment and purchases, but risk that the customer will not bother with full consideration of upsell offers since they have already purchased what they intended to purchase. Therefore, the Examiner understands and finds that determining additional items prior to transaction completion is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to encourage multiple products being purchased and reduce the total number of purchase transactions and their associated communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertising of Hayward with the conventional system processing described by Hayward in order to determine additional items prior to transaction completion so as to encourage multiple products being purchased and reduce the total number of purchase transactions and their associated communications.
The rationale for combining in this manner is that determining additional items prior to transaction completion is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to encourage multiple products being purchased and reduce the total number of purchase transactions and their associated communications as explained above.
 Qin, though, teaches estimating a quality score for an advertisement (Qin at 0017), using a multistage approach (Qin at 0017, 0019), where “the first stage may be a performance-based stage” (Qin at 0017) and “the second stage of the multistage approach may be an advertisement-metrics-based stage”, the “advertisement metrics include a landing page relevance … [where, e.g.,] the landing page should be directly related to the ad and the searched keyword contained in the user's search query” (Qin at 0019), and the quality scores “may be used by the advertising service when determining when and where to use ads, how to rank ads, and the like” (Qin at 0020), such as, or including, by providing ad rankings and placement in accordance with the ad ranking (Qin 0026) in order to, among other things, allow “advertisers [to] strive to improve their ads or the pairing of their ads with particular keywords …, improve the rankings and effectiveness of their ads …, [and] having ads of higher quality can also increase the revenue of the advertising service” (Qin at 0021). Therefore, the Examiner understands and finds that assigning relevance metrics based on search queries and using the metrics to select items is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to at least improve ads and/or ad rankings and improve advertising revenue.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertising of Hayward with the relevance metrics of Qin in order to assign relevance metrics based on search queries and using the metrics to select items so as to at least improve ads and/or ad rankings and improve advertising revenue.
The rationale for combining in this manner is that assigning relevance metrics based on search queries and using the metrics to select items is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to at least improve ads and/or ad rankings and improve advertising revenue as explained above.
Hayward in view of Qin, however, does not appear to explicitly disclose a redemption time attribute associated with the selected item. Walker, though, teaches a timer associated with an automatic upsell item (Walker at 0080), the offer being accepted via inactivity (Walker at 0081) “to advance the sale of upsell products” (Walker at 0080). Therefore, the Examiner understands and finds that using a redemption time for an offer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to advance sales.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertising of Hayward in view of Qin with the redemption time of Walker in order to use a redemption time for an offer so as to advance sales.
The rationale for combining in this manner is that using a redemption time for an offer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to advance sales as explained above.

Claim 23: Hayward in view of Qin and in further view of Walker discloses the system, method, and program product of Claim 21, wherein the processor is configured to further: subsequent to receiving the transaction completion indication for the selected item, initiate a second countdown timer indicating a second pre-determined time period (Walker at 0080-0081).

Claim 24: Hayward in view of Qin and in further view of Walker discloses the system of Claim 21, wherein the processor is configured to further: arrange the plurality of impressions based on relevance metrics of the plurality of additional items (Qin at 0026, ad ranking and placement according to ad ranking, as per the combination above, and using the rationale as provided at the combination). 

Claims 29, 31-32, 37, and 39 are rejected on the same basis as claims 21 and 24 above since Hayward discloses a computer-implemented method (claims 29 and 32) and a computer program product comprising at least one computer-readable storage medium having computer-readable program instructions stored therein, the computer-readable program instructions comprising an executable portion (claims 37 and 40) comprising, or configured to perform, the same or similar activity as at claims 21 and 24 above (Hayward at 0080-0082).

Claim 42: Hayward in view of Qin and in further view of Walker discloses the system of claim 21, wherein the processor is configured to:
determine at least one item attribute that is relevant to the consumer account (Hayward at 0026, “each product sold by a vendor 207 has an associated upsell decision tree that is customized by the vendor 207. An upsell decision tree describes the sequence (i.e., order) in which a set of upsells are provided to a customer and is configured by the vendor 207 providing the set of upsells. Thus, the vendors 207 customize the upsells provided to customers and control the order in which the upsells are displayed”); and
assign the relevance metric to each of the plurality of available items based further on the at least one item attribute (Qin at 0017, 0019-0021, 0026, as combined above and using the rationale as at the combination above).

Claims 22, 25-28, 30, 33-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward in view of Qin and in further view of Walker and in still further view of Havas (U.S. Patent Application Publication No. 2013/0317921).

Claims 22, 30, and 38: Hayward in view of Qin and in further view of Walker discloses the system, method, and program product of Claims 21, 29, and 37, but does not appear to explicitly disclose wherein prior to receiving the transaction completion indication for the selected item, initiate a first countdown timer indicating a first pre-determined time period. First, the Examiner notes that this appears impossible as currently claimed since the parent independent claims require the transaction to be completed; therefore, this is considered merely desired or expected results that may be granted little if any patentable weight as per at least MPEP §§ 2103(I)(C) and 2111.04.
Nevertheless, even if (or in the event that) the transaction not being completed is prior to the completion of the transaction, the Examiner notes that Havas teaches providing an interface “through which the customer can cancel and/or confirm the food order, such as within a limited period of time (e.g., one minute)” (Havas at 0017, see also, e.g., 0046, 0052, and 0053), so as “to enable the customer to cancel the food order, such as in the event of incidental or inadvertent selection of the order icon” (Havas at 0052). Therefore, the Examiner understands and finds that initiating a first countdown timer when the transaction is not complete is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to allow cancellation of incidental or inadvertent purchase.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the relevance advertising of Hayward in view of Qin with the timer of Havas in order to initiate a first countdown timer when the transaction is not complete so as to allow cancellation of incidental or inadvertent purchase.
The rationale for combining in this manner is that initiating a first countdown timer when the transaction is not complete is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to allow cancellation of incidental or inadvertent purchase as explained above.

Claims 25 and 33: Hayward in view of Qin and in further view of Walker discloses the system and method of Claims 21 and 29, wherein the processor is configured to further:
receive, via the network and from the consumer device, a first additional item selection input, the first additional item selection input indicating a first additional item from the plurality of additional items (Hayward at 0040-0043, further upsell pitch pages as based on accepting the initial and subsequent offers or pitches).
Hayward, however, does not appear to explicitly disclose complete an instant transaction for the first additional item based on the purchase transaction data, the instant transaction being a one-click transaction comprising the first additional item selection input associated with the purchase redirect display without a subsequent confirmation input to complete the instant transaction. Where Hayward does not appear to discuss the number of clicks required, Havas teaches “enable[ing] a customer to quickly submit a[n …] order, such as through a ‘single click’ or ‘two-click’ interaction with an order icon” (Havas at 0020), so as to enable ordering “with a minimal number of inputs (e.g., a single click or two inputs)” (Havas at 0044), i.e., for customer convenience. Therefore, the Examiner understands and finds that completing a transaction using a one-click technique without subsequent confirmation is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to minimize customer input requirements for customer convenience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the relevance advertising of Hayward in view of Qin and in further view of Walker with the one-click transactions of Havas in order to complete a transaction using a one-click technique without subsequent confirmation so as to minimize customer input requirements for customer convenience.
The rationale for combining in this manner is that completing a transaction using a one-click technique without subsequent confirmation is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to minimize customer input requirements for customer convenience as explained above.

Claims 26 and 34: Hayward in view of Qin and in further view of Walker and in further view of Havas discloses the system and method of Claims 25 and 33, wherein the purchase redirect display comprises at least one of digital content describing the first additional item and a link to the digital content (Hayward at 0015-0016, pitch page, 0022, “each pitch page is associated with a pitch page URL that links to the pitch page” and “In one embodiment, a hoplink is displayed on an affiliate's website. A hoplink is a web address that directs customers who click on the hoplink to a vendor's website according to one embodiment.”). 

Claims 27 and 35: Hayward in view of Qin and in further view of Walker discloses the system and method of Claims 21 and 29, wherein the processor is further configured to:
receive, via the network and from the consumer device, a first additional item selection input, the first additional item selection input indicating a first additional item from the plurality of additional items (Hayward at 0040, “the customer's decision 303 is made whether to accept or decline upsell-1. If the customer accepted upsell-1, the upsell decision tree 300 instructs the marketplace server 203 to redirect the customer”, and similar at 0041 for upsell-2 offer); and 
generate a purchase summary display indicating the instant transaction (Hayward at 0063, receipt page).
Hayward in view of Qin and in further view of Walker, however, does not appear to explicitly disclose complete an instant transaction for the first additional item based on the purchase transaction data. Where Hayward discloses a “’Buy Now’ button” (Hayward at 0060), it appears this may not be a single click or instant transaction, but Havas teaches ordering and then purchasing “through a ‘single click’ or a ‘two-click’ interaction with an order icon” (Havas at 0020) so as to enable ordering “with a minimal number of inputs (e.g., a single click or two inputs)” (Havas at 0044), i.e., for customer convenience. Therefore, the Examiner understands and finds that completing a transaction, such as for the first additional item, using a one-click technique is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to minimize customer input requirements for customer convenience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the relevance advertising of Hayward in view of Qin and in further view of Walker with the one-click transactions of Havas in order to complete a transaction, such as for the first additional item, using a one-click technique so as to minimize customer input requirements for customer convenience.
The rationale for combining in this manner is that completing a transaction, such as for the first additional item, using a one-click technique is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to minimize customer input requirements for customer convenience as explained above.

Claims 28 and 36. Hayward in view of Qin discloses the system and method of Claims 27 and 35, wherein the purchase summary display comprises a change transaction data selection, wherein the processor is further configured to: in response to receiving an indication of consumer selection of the change transaction data selection within a third predefined time period, modify the instant transaction for the first additional item using the purchase transaction data (Hayward at 0040-0043, upsell purchases, 0063, “The receipt page may only include a download link for the initial product that was purchased as well as one or more download links for products that were purchased from the set of upsells transmitted from the marketplace server 203 based on whether the customer accepted an upsell.” – since upsells are included on the receipt page, there is necessarily some form of what may be considered a “change transaction data selection”, especially since each upsell purchase would be a change to the transaction data).


Response to Arguments
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive.

Applicant first argues the 103 rejections (Remarks at 9-13); however, the amendment necessitates new grounds of rejection, therefore, the rejections are withdrawn and the argument(s) are considered moot and not persuasive.

Applicant next argues the 101 rejections, first alleging that “the amended claims are not directed to any abstract idea under the first prong” (Remarks at 14). However, providing impressions of offers to buy items presented to a user or consumer is squarely in the “advertising, marketing or sales activities/behaviors” that is specifically included in the “Certain methods of organizing human activity” grouping of subject matter.
Applicant then alleges that the claims present a practical application since the “independent claims have been amended to highlight various user interface elements” (Remarks at 15); however, what data is displayed in an/the interface is not patentable, and the amending is generally regarding including and using a “buy button”, but the abstract idea includes the capability to purchase, and the “buy button” is merely a way to implement this via use of a generic computer.
Applicant then alleges that since “the various features cited in the pending claims (including but not limited to "subsequent to receiving the buy button selection input and prior to receiving a transaction completion indication for the selected item based on purchase transaction data associated with the consumer device: determine a plurality of additional items ... ; generate a purchase redirect display comprising redirect content an offered items pane . . .") are not disclosed, taught, or suggested by the cited references” (Remarks at 15). However, again, the abstract idea encompasses providing relevant impressions (e.g., promotions, coupons, etc.); therefore, the indicated elements are not additional to the abstract idea, but are encompassed by the abstract idea, and are thus not “significantly more”. Furthermore, prior art analysis is separate and distinct from eligibility analysis. For instance, there are many (perhaps dozens or even hundreds) of issued patents – which have, by definition, overcome the prior art in examination – that are now found in precedential rulings such as Alice to be ineligible as directed to abstract ideas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Miley, Michelle, What is Up-Selling & Cross Selling?, downloaded from https://web.archive.org/web/20111023193912/https://smallbusiness.chron.com/upselling-cross-selling-23812.html via the Archive.org Wayback Machine, dated 23 October 2011, and downloaded 20 November 2021, discussing selling items additional to a transaction.
Gaudet, Charles, American Express, Tips for Upselling: A Lesson from McDonald’s, dated 26 January 2012, downloaded 20 November 2021 from https://www.americanexpress.com/en-us/business/trends-and-insights/articles/tips-for-upselling-a-lesson-from-mcdonalds/, indicating the “would you like fries with that?” meme and using it to illustrate selling items additional to a transaction.
Bezos et al. (U.S. Patent No. 7,107,227, hereinafter Bezos) describes items to add to a shopping cart and recommending related items to the user (see at least, e.g., column:lines 4:32-47, 7:36-57, 8:7-30). 
Linden et al. (U.S. Patent No. 6,266,649, hereinafter Linden) describes item recommendations based on current or past items in an electronic shopping cart (see at least the Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622